UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7709


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SHUANE ANTELLE DICKENS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:97-cr-00128-HCM-3)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oldric J. Labell, Jr., Newport News, Virginia, for Appellant.
Dana Boente, Acting United States Attorney, Robert J. Krask,
Assistant  United  States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shuane    Antelle   Dickens     appeals    the   district    court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                     We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                       United

States      v.     Dickens,        No.    2:97-cr-00128-HCM-3         (E.D.       Va.

July 23, 2008).          See    United   States   v.     Dunphy,   551    F.3d    247

(4th Cir. 2009).           We dispense with oral argument because the

facts    and     legal   contentions     are   adequately       presented    in   the

materials      before     the   court    and   argument    would    not     aid   the

decisional process.

                                                                            AFFIRMED




                                          2